                                     UNITED STATES DISTRICT COURT
                                                 for the
                                  EASTERN DISTRICT OF NORTH CAROLINA

                             Sealed Motion for Revocation on Offender Under Probation
                                                Warrant Requested

Name of Offender:             Sarah D. Brown                                    Case Number:          5:16-MJ-1446-1
Name of Sentencing Judge:     Honorable Kimberly A. Swank
Date of Original Sentence:    April 5, 2017
Original Offense:             18 U.S.C. § 13, assimilating N.C.G.S. 20-138.1, Driving While Impaired
                              (Aggravated Level 1)
Original Sentence:            24 months Probation
Type of Supervision:          Probation                                         Supervision Started: 04/05/2017
Defense Attorney:             Robert Waters

                                           EARLIER COURT ACTION
11/29/2018       The court agreed to place the defendant on Remote Alcohol Monitoring for a period of 120 days to
                 aid the probation office in monitoring the defendant’s sobriety. The court set a status hearing to
                 determine the defendant’s compliance and to consider removing the balance of 101 days in the
                 custody of the Bureau of Prisons.

03/20/2019       At the status hearing, it was determined that the defendant was compliant with the Remote Alcohol
                 Monitoring condition. The court agreed to remit the balance of 101 days confinement in the custody
                 of the Bureau of Prisons.

                                           PETITIONING THE COURT

Violation 1 -    Using a controlled substance.

                  On April 9, 2019, the defendant admitted to using marijuana on April 7, 2019. On April 16, 2019,
                 the defendant admitted to using cocaine on April 14, 2019.

     In view thereof, we respectfully petition the court for the issuance of a warrant and recommend that the term of
supervision be revoked. It is recommended that this petition and order be placed under seal until execution of the
warrant. The purpose of sealing this document is to facilitate officer safety and to disallow the defendant's knowledge
of issuance of the warrant.

    This the 16th day of April, 2019.


Reviewed and approved,                                     I declare under penalty of perjury that the foregoing is
                                                           true and correct.


/s/ Eddie J. Smith                                         /s/ Corey Rich
Eddie J. Smith                                             Corey Rich
Supervising U.S. Probation Officer                         U.S. Probation Officer
                                                           150 Rowan Street Suite 110
                                                           Fayetteville, NC 28301
                                                           Phone: 910-354-2540
                                                           Executed On: April 16, 2019




                Case 5:16-mj-01446-KS Document 37 Filed 04/18/19 Page 1 of 2
Sarah D. Brown
Docket No. 5:16-MJ-1446-1
PROB 12C
Page 2



THE COURT ORDERS:

տ
x        ISSUANCE OF A WARRANT. This petition and warrant shall remain sealed until the warrant is executed.
         The Clerk shall provide a copy of the petition and warrant to the U.S. Probation Office and the U.S.
         Attorney's Office.
տ        OTHER:


                                                                                       4/18/2019

Kiimberly A. Swank
Kimberly     S ank
             Sw                                                                                    Date
US M
U.S.     i t t JJudge
     Magistrate   d




               Case 5:16-mj-01446-KS Document 37 Filed 04/18/19 Page 2 of 2
